Appeal by the defendant from two judgments of the County Court, Suffolk County (Cacciabaudo, J.), the first rendered January 9, 1989, convicting him of attempted burglary in the second degree under indictment No. 1298/88, upon his plea of guilty, and imposing sentence, and the second rendered February 6, 1989, convicting him of attempted burglary in the second degree, and burglary in the third degree under S.C.I. No. W-30/89, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant contends that he was entitled to youthful offender treatment. The record indicates that the court did not promise to grant the defendant youthful offender treatment and that he pleaded guilty with the knowledge that such treatment might be denied. At sentencing, the defendant did not attempt to withdraw his pleas and consequently has waived his right to contend that he was entitled to youthful offender treatment (see, People v Woods, 143 AD2d 1068; People v Polansky, 125 AD2d 342). In any event, the decision to grant youthful offender treatment lies within the court’s discretion. Since the defendant received the benefit of the plea bargain and received the promised sentence, there is no basis for this court to substitute its discretion for that of the sentencing court (see, People v Locke, 119 AD2d 834). Mangano, P. J., Kunzeman, Hooper, Sullivan and O’Brien, JJ., concur.